


Exhibit 10.1




Summary of Office Space Arrangement Between MSG Holdings, L.P. and the
Knickerbocker Group LLC.
MSG Holdings, L.P., a subsidiary of The Madison Square Garden Company (the
“Company”), has agreed to make office space available from time to time to the
Knickerbocker Group LLC, an entity owned by James L. Dolan, the Executive
Chairman and a director of the Company.  The Knickerbocker Group LLC will be
charged an amount equal to the allocated cost of the space.  The Company can end
the arrangement at any time.






